

Exhibit 10.44(b)*
Execution Version


TRANSITION AGREEMENT AND GENERAL RELEASE
This Transition Agreement and General Release ("Agreement") is entered into
between Equitrans Midstream Corporation, including its subsidiaries and
affiliates ("ETRN" or the "Company"), and Charlene Petrelli ("Employee").
WHEREAS, Employee's full-time employment with ETRN terminated on December 13,
2018; and
WHEREAS, Employee will discontinue full time employment with ETRN on December
13, 2018 but will remain employed by ETRN pursuant to the Executive Alternative
Work Arrangement Employment Agreement ("EAWA Employment Agreement") (referenced
below) in accordance with Section 9 of the Amended and Restated Confidentiality,
Non-Solicitation and Non-Competition Agreement dated July 29, 2015 (as amended
from time to time, the "Non-Compete Agreement") (attached hereto as Exhibit B);
and
WHEREAS, Employee and ETRN have agreed that Employee shall receive certain
benefits upon termination of employment in exchange for, among other things, a
general release; and
WHEREAS, the parties desire to fully and finally resolve all issues between them
including any issues arising out of the employment relationship and the
termination of that relationship;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, covenants and agreements of the parties set forth herein, and
intending to be legally bound, the parties agree as follows:
1.    Employee acknowledges and agrees that effective at 1:00 p.m. on December
13, 2018, she will discontinue full-time employment with ETRN, but she will
remain employed by ETRN pursuant to the EAWA Employment Agreement. Employee and
ETRN acknowledge and agree that Employee shall experience a "separation from
service" (within the meaning of Section 409A of the Internal Revenue Code) at
1:00 p.m. on December 13, 2018.
2.    Effective 1:00 p.m. on December 13, 2018, Employee's position will, and
hereby does, terminate as Senior Vice President and Chief Administrative Officer
and any other position(s) she might hold with ETRN or its affiliates and the
Equitrans Midstream Foundation.
3.    Employee will execute the EAWA Employment Agreement attached hereto as
Exhibit A at the time she executes this Agreement and, provided she remains
eligible pursuant to the terms of Section 9 of the Non-Compete Agreement and the
EAWA Employment Agreement, she will become an EAWA employee of ETRN pursuant to
the terms of the EAWA Employment Agreement as of December 13, 2018.
4.    Subject to Employee's execution of this Agreement, and Employee's
compliance with her obligations under this Agreement and the Non-Compete
Agreement (collectively, the "Agreement Conditions"), Employee's participation
in, and potential financial rewards under, the long-term incentive programs
described below shall continue from and after the date hereof




--------------------------------------------------------------------------------




consistent, in each case, with the terms of the applicable program, as the same
may be amended from time to time for all participants of such program.
Subparagraphs a and b describe the treatment of Employee's awards under such
programs based upon the conditions described therein as supplemented, if at all,
by amendments adopted after the date hereof applicable to recipients of such
awards generally.
a.    Outstanding Equity Awards. Pursuant to Section 3(e) of the Non-Compete
Agreement, all stock options, restricted stock, restricted stock units and other
time-vesting equity awards granted to Employee under the ETRN 2018 Long-Term
Incentive Plan (as amended from time to time, and including any successor plan
thereto), the EQT Corporation 2014 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto), and any other long-term
incentive plan of the Company, shall immediately become vested and exercisable
in full and/or all restrictions on such awards shall lapse (for the avoidance of
doubt, this provision shall supersede any provision to the contrary contained in
any award agreement or program).
b.    Outstanding Incentive Performance Share Unit Program (the "IPSP").
Employee was granted Performance Share Units under the 2018 IPSP, the 2017 IPSP,
and the 2016 IPSP (collectively, the "IPSPs"). Subject to Employee's
satisfaction of the Agreement Conditions, Employee shall be deemed to have fully
satisfied the employment condition with respect to 100% of her Performance Share
Units accumulated pursuant to the IPSPs (collectively, the "Retained Units").
Subject to Paragraph 3(f) of the Non-Compete Agreement, the awarded value, if
any, for the Retained Units shall be determined based on achievement of the
performance criteria set forth in the applicable IPSP, and shall be paid to
Employee at the same time as payment is made to all active participants in such
IPSP, but not later than March 15 of the calendar year following the end of the
applicable performance period.
c.    2018 Strategic Implementation Performance Share Unit Award (the "2018
SIA"). Employee was previously granted Performance Share Units under the 2018
SIA. Subject to Employee's satisfaction of the Agreement Conditions, Employee
shall be deemed to have fully satisfied the employment condition with respect to
100% of her Performance Share Units, plus any additional Performance Share Units
accumulated pursuant to the 2018 SIA, which will be payable within 60 days of
this Agreement becoming effective.
d.    ETRN 2019 Long-Term Incentive Plan ("2019 LTIP"). Pursuant to Section 8 of
Employee's Agreement of Assignment of Confidentiality, Non-Solicitation and
Non-Competition Agreement and subject to Employee's compliance with the
Non-Compete Agreement, Employee shall receive a cash payment equal to the target
value of the 2019 LTIP award that would have been granted to Employee, which
shall equal $1,229,600. This lump sum payment will be made on January 15, 2019.
Capitalized terms used in this Paragraph 4 and not otherwise defined in this
Agreement are used herein as defined in the applicable program award
documentation. The payments provided under this Paragraph 4 shall be subject to
applicable tax and payroll withholdings. Except as modified by the Non-Compete
Agreement, Employee's financial rewards under the long-term incentive programs
referenced above shall remain subject to the terms and conditions of the
applicable award program documentation, as they may be amended from time to
time. In the event of Employee's






2

--------------------------------------------------------------------------------




death, employee's financial rewards under the long-term incentive programs
referenced above shall payable to Employee's estate.
5.    Subject to Employee's satisfaction of the Agreement Conditions, ETRN shall
provide Employee with the following termination benefits:
a.    Pursuant to the Section 3(a) of the Non-Compete Agreement, a lump sum
payment of $756,000 (i.e., twenty-four (24) months of Employee's base salary).
This lump sum payment will be made on January 15, 2019.
b.    Pursuant to the Section 3(b) of the Non-Compete Agreement, a lump sum
payment equal to two times the average annual incentive (bonus) payment earned
by Employee under the Company's applicable Short-Term Incentive Plan (or any
successor plan) for the three (3) full year period prior to Employee's
termination. Since Employee has not been employed for three (3) full years, the
average has been calculated by including the annual incentive (bonus) payments
earned by Employee under EQT Corporation's applicable Short-Term Incentive Plan
for each applicable calendar year of employment with EQT Corporation. A lump sum
payment of $846,667 will be made on January 15, 2019.
c.    Pursuant to the Section 3(c) of the Non-Compete Agreement, a lump sum
payment of $18,204.72. This lump sum payment will be made on January 15, 2019.
d.    Pursuant to the Section 3(d) of the Non-Compete Agreement, a lump sum
payment of $200,000. This lump sum payment will be made on January 15, 2019.
e.    Pursuant to Section 3 of the Non-Compete Agreement and the ETRN Severance
Pay Plan, ETRN will provide Employee a lump sum payment of $199,000, which will
be made on February 20, 2019.
The payments provided in this Paragraph 5 shall be subject to applicable tax and
payroll withholding. Employee acknowledges that ETRN's obligation to make the
payments above are in exchange for her execution of this Agreement and that
absent her execution of this Agreement, she would not be entitled to the
payments described above.
6.    Employee, upon reasonable notice and at reasonable times, agrees to
cooperate with the Company in the defense of litigation and in related
investigations of any claims or actions now in existence or that may be
threatened or brought in the future relating to events or occurrences that
transpired while Employee was employed by the Company. Further, Employee hereby
re-affirms the reasonableness of, and her agreement to abide by, her obligations
under, and the terms and conditions of, the Non-Compete Agreement.
7.    ETRN's obligation to provide the payments set forth in Paragraphs 4 and 5
shall be subject to Employee's satisfaction of the Agreement Conditions.
Further, Employee hereby acknowledges and agrees that the payments set forth in
Paragraphs 4 and 5, together with any accrued but unpaid base salary, accrued
but unused vacation, any vested account balance that Employee may have under the
Company's tax-qualified retirement plan and any compensation or benefits to
which Employee may become entitled pursuant to the EAWA Employment Agreement,






3

--------------------------------------------------------------------------------




shall be in full satisfaction of all obligations of ETRN to Employee under this
Agreement, any other compensation or benefit plan, agreement or arrangement or
otherwise. Employee acknowledges that Paragraphs 6, 8, 9 and 10 of this
Agreement contain material terms and any breach of those terms by Employee
shall, in addition to any other remedies ETRN may have, entitle ETRN to (a)
cease payment of the payments contemplated by Paragraphs 4 and 5 to the extent
not previously paid or provided; and (b) the prompt return by Employee of any
portion of such payments previously paid or provided.
8.    In consideration for ETRN's commitments herein, Employee, on behalf of
herself, her heirs, representatives, estates, successors and assigns, does
hereby voluntarily, irrevocably and unconditionally release and forever
discharge ETRN, its predecessors, subsidiaries, affiliates, and benefit plans,
and their past, present and future officers, directors, trustees,
administrators, agents and employees, as well as the heirs, successors and
assigns of any such persons or such entities (hereinafter severally and
collectively called "Releasees") from any and all suits, actions, causes of
action, damages and claims, known and unknown, that Employee has or may have
against any of the Releasees for any acts, practices or events up to and
including the date she signs this Agreement, except for the performance of the
provisions of this Agreement, it being the intention of Employee to effect a
general release of all such claims. This release includes any and all claims
under any possible legal, equitable, contract, tort, or statutory theory,
including but not limited to any claims under Title VII of the Civil Rights Act
of 1964, the Family and Medical Leave Act, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Americans With
Disabilities Act, the Civil Rights Act of 1991, the Genetic Information
Nondiscrimination Act, the Pennsylvania Human Relations Act, the City of
Pittsburgh Human Relations Ordinance, all as amended, and other federal, state,
and local statutes, ordinances, executive orders, regulations and other laws
prohibiting discrimination in employment, the federal Employee Retirement Income
Security Act of 1974, as amended, and state, federal or local law claims of any
other kind whatsoever (including common law tort and contract claims) arising
out of or in any way related to Employee's employment with ETRN. Employee also
specifically releases all Releasees from any and all claims or causes of action
for the fees, costs and expenses of any and all attorneys who have at any time
or are now representing her in connection with this Agreement or in connection
with any matter released in this Agreement.
The release in the preceding paragraph is intended to be a general release,
excluding only claims which Employee is legally barred from releasing. Employee
understands that the release does not include: any claims that cannot be
released or waived as a matter of law; any claim for or right to vested benefits
under the Company's plans; any right to enforce this Agreement; and any claims
based on acts or events occurring after Employee signs this Agreement. Nothing
in this Agreement prevents a challenge to the validity of the Agreement or
prohibits the filing of a charge or complaint with, or testimony, assistance or
participation in, any investigation, proceeding or hearing conducted by any
federal, state or local governmental agency, including but not limited to the
Equal Employment Opportunity Commission.
Nothing in this Agreement or the Non-Compete Agreement prohibits Employee from:
(i) reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (ii) disclosing confidential information and/or trade






4

--------------------------------------------------------------------------------




secrets when this disclosure is solely for the purpose of: (a) reporting
possible violations of federal, state, or local law or regulation to any
governmental agency or entity; (b) working with legal counsel in order to
determine whether possible violations of federal, state, or local law or
regulation exist; or (c) filing a complaint or other document in a lawsuit or
other proceeding, if such filing is made under seal. Any disclosures of trade
secrets must be consistent with 18 U.S.C. §1833.
9.    Employee warrants that she has no actions now pending against Releasees in
any court of the United States or any State thereof based upon any acts or
events arising out of or related to her employment with ETRN. Notwithstanding
any other language in this Agreement, the parties understand that this agreement
does not prohibit Employee from filing an administrative charge of alleged
employment discrimination under Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or the
Equal Pay Act. Employee, however, waives her right to monetary or other recovery
should any federal, state or local administrative agency pursue any claims on
her behalf arising out of or relating to her employment with any of the
Releasees. This means that by signing this Agreement, Employee will have waived
any right she had to obtain a recovery if an administrative agency pursues a
claim on her behalf against any of the Releasees based on any actions taken by
any of the Releasees up to the date of the signing of this Agreement and any
other supplemental release that may be required under any agreement between
Employee and ETRN, and that Employee will have released the Releasees of any and
all claims of any nature arising up to the dates of the signing of this
Agreement and any other supplemental release that may be required under any
agreement between Employee and ETRN. However, nothing in this Agreement prevents
Employee from making any reports to or receiving any awards from the Securities
and Exchange Commission or Occupational Safety and Health Administration.
10.    Employee agrees that (unless otherwise required by law or legal process
or as permitted by Paragraphs 8 and 9 of this Agreement) she will not, directly
or indirectly, in any capacity or manner, make, express, transmit, speak, write,
verbalize or otherwise communicate in any way any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
oral or in writing, whether in tangible format, electronic format, or otherwise,
that might reasonably be construed to be derogatory, critical, negative or
disparaging about ETRN or EQT Corporation (including the business operations and
practices of each), their past or present officers, administrators, managers,
directors, trustees or employees and/or detrimental towards ETRN's or EQT
Corporation's business reputation or goodwill. Employee likewise shall not
cause, assist, solicit or encourage anyone else to engage in any of the
foregoing behavior. Employee shall not make any comment or statement to the
media in any form regarding ETRN or EQT Corporation, her employment with ETRN or
EQT Corporation or her departure from ETRN without the express written consent
of ETRN. ETRN agrees to direct all of the Executive Officers of ETRN and all of
the employees in its Human Resources Department to not make any negative or
disparaging comments about Employee to the media, to any other members of the
public or any potential employers.
11.    By entering into this Agreement, ETRN in no way admits that it or any of
the Releasees has treated Employee unlawfully or wrongfully in any way. Neither
this Agreement nor the implementation thereof shall be construed to be, or shall
be admissible in any proceedings as,






5

--------------------------------------------------------------------------------




evidence of any admission by ETRN or any of the Releasees of any violation of or
failure to comply with any federal, state, or local law, ordinance, agreement,
rule, regulation or order.
12.    The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.
13.    This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
14.    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without regard to conflict of law
principles.
15.    Except as otherwise expressly set forth in this Agreement or in any
Indemnification Agreement between Employee and EQT Corporation or ETRN, this
Agreement, including the Exhibits attached hereto, contains the entire agreement
between the parties and it supersedes all prior agreements and understandings
between ETRN and Employee (oral or written). Notwithstanding the foregoing,
Employee's covenants, obligations and acknowledgements, and ETRN's rights and
remedies, set forth in the Non-Compete Agreement, remain in full force and
effect.
16.    This Agreement may not be changed, amended, or modified except by a
written instrument signed by both parties.
17.    EMPLOYEE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ AND FULLY UNDERSTANDS
ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT SHE IS VOLUNTARILY EXECUTING
AND ENTERING INTO THIS AGREEMENT, WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
INTENDING TO BE LEGALLY BOUND BY IT.
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
    
EQUITRANS MIDSTREAM CORPORATION
 
EMPLOYEE
 
 
 
 
 
 
By: /s/ Thomas F. Karam
 
/s/ Charlene Petrelli
Thomas F. Karam
 
Charlene Petrelli
President and Chief Executive Officer
 
 
 
 
 
 
 
 
1/3/2019
 
1/2/2019
Date
 
Date









6

--------------------------------------------------------------------------------




EXHIBIT A
Executive Alternative Work Arrangement Employment Agreement








7

--------------------------------------------------------------------------------




EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT
This is an Executive Alternative Work Arrangement Employment Agreement
("Agreement") entered into between Equitrans Midstream Corporation (together
with its subsidiaries, "ETRN" or the "Company") and Charlene Petrelli
("Employee").
WHEREAS, Employee is an executive officer of ETRN who desires to relinquish that
status and discontinue full-time employment with ETRN but continue employment
with ETRN on a part-time basis; and
WHEREAS, ETRN is interested in continuing to retain the services of Employee on
a part-time basis for at least 100 (but no more than 400) hours per year; and
WHEREAS, Employee has elected to modify her employment status to Executive
Alternative Work Arrangement;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:
1.    The term of this Agreement is for the one-year period commencing on the
day after Employee's full-time status with ETRN ceases. During that period,
Employee will hold the position of an Executive Alternative Work Arrangement
employee of ETRN. Employee's status as Executive Alternative Work Arrangement
(and this one-year Agreement) will automatically renew annually unless either
party terminates this Agreement by written notice to the other not less than 30
days prior to the renewal date. The automatic annual renewals of this Agreement
will cease, however, at the end of five years of Executive Alternative Work
Arrangement employment status.
2.    During each one‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to ETRN. During each one-year period, Employee will also make herself
available for up to 300 additional hours of service upon request from the
Company. All such hours of service will occur during the Company's regularly
scheduled business hours (unless otherwise agreed by the parties), and no more
than fifty (50) hours will be scheduled per month (unless otherwise agreed by
the parties).
3.    Employee shall be paid an hourly rate for Employee's actual services
provided under this Agreement. The hourly rate shall be Employee's annual base
salary in effect immediately prior to Employee's change in employee
classification to Executive Alternative Work Arrangement employment status
divided by 2080. Employee shall submit monthly time sheets in a form agreed upon
by the parties, and Employee will be paid on regularly scheduled payroll dates
in accordance with the Company's standard payroll practices following submission
of her time sheets. Notwithstanding the foregoing, in the event that during any
one-year period in Executive Alternative Work Arrangement employment status,
ETRN requests Employee to provide less than 100 hours of service, ETRN shall pay
Employee for a minimum of 100 hours of service (regardless of the actual number
of hours of service), with any remaining amount owed payable on the next






8

--------------------------------------------------------------------------------




regularly scheduled payroll date following the end of the applicable one-year
period. If either party terminates the Executive Alternative Work Arrangement
prior to the fifth anniversary hereof, no additional compensation will be paid
to Employee pursuant to this Section 3.
4.    Company may terminate the benefits provided under this Agreement upon 30
days written notice of any failure by Employee to timely perform his/her payment
obligation hereunder, unless such failure is earlier cured.
5.    During the term of this Agreement, Employee will continue to receive
service credit for purposes of calculating the value of the Medical Spending
Account.
6.    Employee shall not be eligible to participate in the Company's life
insurance and disability insurance programs, 401(k) Plan, or any other
retirement or welfare benefit programs or perquisites of the Company. Likewise,
Employee shall not receive any paid vacation, paid holidays or car allowance.
7.    Employee is not eligible to receive bonus payments under any short-term
incentive plans of ETRN, and is not eligible to receive any new grants under
ETRN's long-term incentive plans, programs or arrangements.
8.    Effective no later than the commencement of this Executive Alternative
Work Arrangement, Employee shall be deemed to have retired for purposes of
measuring and vesting and/or post-termination exercise periods of all forms of
long term incentive awards. The timing of any payments for such awards will be
as provided in the underlying plans, programs or arrangements and is subject to
any required six-month delay in payment if Employee is a "specified employee"
under Section 409A of the Internal Revenue Code of 1986, as amended (the "Code")
at the time of Employee's separation from service, with respect to payments made
by reason of Employee's separation from service. Nothing in this paragraph 8, or
in paragraph 7, shall prevent (a) the continued vesting of previously granted
long-term incentive awards to the extent the award agreement therefore expressly
contemplates continued vesting while the recipient serves as a member of the
Board of Directors of the Company or an affiliate or (b) grants of non-employee
director awards to an individual solely because such individual serves on the
Board of Directors of the Company or an affiliate. Notwithstanding anything
contained herein to the contrary, any special vesting and/or payment provisions
applicable to Employee's long-term incentive awards pursuant to that certain
Amended and Restated Confidentiality, Non-Solicitation and Non-Competition
Agreement between EQT Corporation and Employee dated July 29, 2015 (as amended
from time to time, the "Non-Competition Agreement") shall apply and be given
effect.
9.    The Company shall either pay on behalf of Employee or reimburse Employee
for the cost of (i) monthly dues for one country club and one dining club (such
clubs to be approved by the Company's Chief Executive Officer), and (ii)
executive level physicals (currently "gold" level) and related health and
wellness services for Employee and Employee's spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof in accordance with and on the dates specified in the
Company's policies; provided, however, that no






9

--------------------------------------------------------------------------------




such payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee's separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of the Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee's taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of reimbursable expenses in
a different taxable year, and such payments or reimbursement shall not be
subject to liquidation or exchange for another benefit.
10.    Employee shall continue to have mobile telephone service and reasonable
access to the Company's Help Desk during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee's
separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.
11.    Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof, in amount not to exceed $15,000 per
calendar year, to be paid directly by the Company in accordance with and on the
dates specified in the Company's policies; provided, however, that no such
payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee's separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee's taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.
12.    During the term of this Agreement, Employee shall maintain an ownership
level of Company stock equal to not less than one-half of the value last
required as a full-time Employee. In the event that at any time during the term
of this Agreement Employee does not maintain the required ownership level,
Employee shall promptly notify the Company and increase her ownership to at
least the required level. Any failure of Employee to maintain at least the
required ownership level for more than three months during the term of this
Agreement shall constitute and be deemed to be an immediate termination by
Employee of her Executive Alternative Work Arrangement.
13.    This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement






10

--------------------------------------------------------------------------------




employment status. Employee shall not be entitled to receive any gross-up
payments for any taxes or other amounts with respect to amounts payable under
this Agreement.
14.    Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.
15.    Non-Competition and Non-Solicitation. The covenants as to non-competition
and non-solicitation contained in Section 1, and as to notification of
subsequent employment in Section 12, in each case of the Non-Competition
Agreement shall remain in effect throughout Employee's employment with ETRN in
Executive Alternative Work Arrangement employment status and for a period of
twenty-four (24) months, in the case of non-competition covenants; twenty-four
(24) months, in the case of non-solicitation covenants relating to customers and
prospective customers; and thirty-six (36) months, in the case of
non-solicitation covenants relating to employees, consultants, vendors or
independent contractors, in each case after the termination of Employee's
employment as an Executive Alternative Work Arrangement employee. It is
understood and agreed that if Employee's employment as an Executive Alternative
Work Arrangement employee terminates for any reason in the midst of any one-year
term period as provided under this Agreement (including, without limitation, a
termination pursuant to Sections 4, 12 or 17 of this Agreement), the covenants
as to non-competition and non-solicitation contained in the Non-Competition
Agreement shall remain in effect throughout the remainder of that one-year term
and for a period of twenty-four (24) months, in the case of non-competition
covenants, and thirty-six (36) months, in the case of non-solicitation
covenants, thereafter.
16.    Confidential Information and Non-Disclosure. Employee acknowledges and
agrees that Employee's employment by the Company necessarily involves Employee's
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 16 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.
17.    ETRN may terminate this Agreement and Employee's employment at any time
for Cause. Solely for purposes of this Agreement, "Cause" shall mean: (i)
Employee's conviction of a felony, a crime of moral turpitude or fraud or
Employee having committed fraud, misappropriation






11

--------------------------------------------------------------------------------




or embezzlement in connection with the performance of his/her duties; (ii)
Employee's willful and repeated failures to substantially perform assigned
duties; or (iii) Employee's violation of any provision of this Agreement or
express significant policies of the Company. If the Company terminates
Employee's employment for Cause, the Company shall give Employee written notice
setting forth the reason for her termination not later than 30 days after such
termination.
18.    Except as otherwise provided herein, in the event of any controversy,
dispute or claim arising out of, or relating to this Agreement, or the breach
thereof, or arising out of any other matter relating to Employee's employment
with ETRN or the termination of such employment, ETRN may seek recourse for
injunctive relief to the courts having jurisdiction thereof and if any relief
other than injunctive relief is sought, ETRN and Employee agree that such
underlying controversy, dispute or claim shall be settled by arbitration
conducted in Pittsburgh, Pennsylvania in accordance with this Section 18 of this
Agreement and the Commercial Arbitration Rules of the American Arbitration
Association ("AAA"). The matter shall be heard and decided, and awards, if any,
rendered by a panel of three (3) arbitrators (the "Arbitration Panel"). ETRN and
Employee shall each select one arbitrator from the AAA National Panel of
Commercial Arbitrators (the "Commercial Panel") and AAA shall select a third
arbitrator from the Commercial Panel. Any award rendered by the Arbitration
Panel shall be final, binding and confidential as between the parties hereto and
their heirs, executors, administrators, successors and assigns, and judgment on
the award may be entered by any court having jurisdiction thereof.
19.    ETRN shall have the authority and the right to deduct or withhold, or
require Employee to remit to ETRN, an amount sufficient to satisfy federal,
state, and local taxes (including Employee's FICA obligation) required by law to
be withheld with respect to any payment or benefit provided pursuant to this
Agreement. The obligations of ETRN under this Agreement will be conditioned on
such payment or arrangements and ETRN will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.
20.    It is understood and agreed that upon Employee's discontinuation of
full-time employment and transition to Executive Alternative Work Arrangement
employment status hereunder, Employee has no continuing rights under Section 3
of the Non-Competition Agreement and such section shall have no further force or
effect.
21.    The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.
22.    This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
23.    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without regard to conflict of law
principles.
24.    This Agreement and the Release Agreement (and subject to Paragraph 18 of
the Release Agreement) supersede all prior agreements and understandings between
ETRN and Employee with respect to the subject matter hereof (oral or written),
including but not limited to






12

--------------------------------------------------------------------------------




Section 3 of the Non-Competition Agreement. For the avoidance of doubt, it is
understood and agreed that the covenants as to non-competition,
non-solicitation, confidentiality and nondisclosure contained in Sections 1 and
2 of the Non-Competition Agreement remain in effect as modified herein, along
with the provisions in Sections 4, 5, 6, 7, 8, 10, 11 and 12 of the
Non-Competition Agreement.
25.    This Agreement may not be changed, amended, or modified except by a
written instrument signed by both parties, provided that the Company may amend
this Agreement from time to time without Employee's consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.
(Signatures on following page)






13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
EQUITRANS MIDSTREAM
CORPORATION                        EMPLOYEE


By: /s/ Thomas F. Karam
 
/s/ Charlene Petrelli
Thomas F. Karam
 
Charlene Petrelli
President and Chief Executive Officer
 
 
 
 
 
 
 
 
1/3/2019
 
1/2/2019
Date
 
Date













14

--------------------------------------------------------------------------------




EXHIBIT B


Amended and Restated Confidentiality, Non-Solicitation and Non-Competition
Agreement






15

--------------------------------------------------------------------------------




Exhibit 10.64
AMENDED AND RESTATED
CONFIDENTIALITY, NON-SOLICITATION and
NON-COMPETITION AGREEMENT
 
This AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (this "Agreement") is entered into and effective as of July 29, 2015,
by and between EQT Corporation, a Pennsylvania corporation (EQT Corporation and
its subsidiary companies are hereinafter collectively referred to as the
"Company"), and Charlene Petrelli (the "Employee").  This Agreement amends and
restates in its entirety that certain Confidentiality, Non-Solicitation and
Non-Competition Agreement by and between the Company and the Employee originally
dated as of September 8, 2008, as amended effective January 1, 2014 and
January 1, 2015 (the "Original Agreement").
 
WITNESSETH:
 
WHEREAS, during the course of Employee's employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and
 
WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non-solicitation covenants from the Employee; and
 
WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
which amends and restates the Original Agreement, in exchange for the Company's
agreement to pay the severance benefits described in Section 3 below in the
event that Employee's employment with the Company is terminated in certain
circumstances; and
 
WHEREAS, the Company and the Employee are parties to that certain Amended and
Restated Change of Control Agreement, originally dated as of September 8, 2008,
and previously amended and restated as of February 19, 2013 (the "Change of
Control Agreement");
 
WHEREAS, the Company and Employee are terminating the Change of Control
Agreement by mutual agreement pursuant to the Termination of Amended and
Restated Change of Control Agreement (the "Termination Agreement") being entered
into concurrently herewith, and desire and intend that this Agreement shall
replace and supersede the Change of Control Agreement in its entirety; and
 
WHEREAS, the Company and Employee acknowledge and agree that this Agreement
shall not be effective unless and until the Termination Agreement shall have
been executed and delivered by the Company and the Employee;






16

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


 
1.    Restrictions on Competition and Solicitation.  While the Employee is
employed by the Company and for a period of twenty-four (24) months after the
date of Employee's termination of employment with the Company for any reason
Employee will not, directly or indirectly, expressly or tacitly, for
himself/herself or on behalf of any entity conducting business anywhere in the
Restricted Territory (as defined below): (i) act in any capacity for any
business in which his/her duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two
(2) years prior to the end of Employee's employment with the Company,
(ii) recruit investors on behalf of an entity which engages in activities which
are competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company, or (iii) become employed by such an entity in any capacity which would
require Employee to carry out, in whole or in part, the duties Employee has
performed for the Company which are competitive with the services or products
being provided or which are being produced or developed by the Company, or were
under active investigation by the Company within the last two (2) years prior to
the end of Employee's employment with the Company.  Notwithstanding the
foregoing, the Employee may purchase or otherwise acquire up to (but not more
than) 1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.  This covenant shall
apply to any services, products or businesses under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company only to the extent that Employee acquired or was privy to confidential
information regarding such services, products or businesses.  Employee
acknowledges that this restriction will prevent Employee from acting in any of
the foregoing capacities for any competing entity operating or conducting
business within the Restricted Territory and that this scope is reasonable in
light of the business of the Company.
 
Restricted Territory shall mean (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or
(iii) the entire geographic location of any natural gas and oil play in which
the Company has decided to make or has made an offer to purchase or lease assets
for the purpose of conducting any of the business activities






17

--------------------------------------------------------------------------------




described in subparagraphs (i) and (ii) above within the six (6) month period
immediately preceding the end of the Employee's employment with the Company
provided that Employee had actual knowledge of the offer or decision to make an
offer prior to Employee's separation from the Company.  For geographic locations
of natural gas and oil plays, refer to the maps produced by the United States
Energy Information Administration located at www.eia.gov/maps.
 
Employee agrees that for a period of twenty-four (24) months following the
termination of Employee's employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee's separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee's separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee's
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee's employment with the Company to be offered in the
future.
 
While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee's termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his/her own
behalf or on behalf of any other person or entity solicit or induce, or cause
any other person or entity to solicit or induce, or attempt to solicit or
induce, any employee, consultant, vendor or independent contractor to leave the
employ of or engagement by the Company or its successors, assigns or affiliates,
or to violate the terms of their contracts with the Company.
 
2.    Confidentiality of Information and Nondisclosure.  Employee acknowledges
and agrees that his/her employment by the Company necessarily involves his/her
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company.  Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, he/she will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, (i) any information concerning any financial matters, employees of
the Company, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company, or (iii) any other information related to the Company which has not
been published and is not generally known outside of the






18

--------------------------------------------------------------------------------




Company.  Employee acknowledges that all of the foregoing constitutes
confidential and proprietary information, which is the exclusive property of the
Company.  Nothing in this Section 2 prohibits Employee from reporting possible
violations of federal, state, or local law or regulation to any governmental
agency or entity, or from making other disclosures that are protected under the
whistleblower provisions of federal, state, or local law or regulation.
 
3.    Severance Benefit.  If the Employee's employment is terminated by the
Company for any reason other than Cause (as defined below) or if the Employee
terminates his/her employment for Good Reason (as defined below), the Company
shall provide Employee with the following:
 
(a) A lump sum payment payable within 60 days following Employee's termination
date equal to twenty-four (24) months of Employee's base salary in effect at the
time of such termination, or immediately prior to the event that serves as the
basis for termination for Good Reason;
 
(b) A lump sum payment payable within 60 days following Employee's termination
date equal to two times the average annual incentive (bonus) payment earned by
the Employee under the Company's applicable Short-Term Incentive Plan (or any
successor plan) for the three (3) full years prior to Employee's termination
date;
 
(c) A lump sum payment payable within 60 days following Employee's termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage;
 
(d) A lump sum payment payable within 60 days following Employee's termination
date equal to $200,000;
 
(e) Subject to Section 14 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the 2009 EQT Corporation Long-Term Incentive Plan (as amended,
the "2009 LTIP"), the EQT Corporation 2014 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the "2014 LTIP"),
the EQT Midstream Services, LLC 2012 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto, the "2012 LTIP"), the
EQT GP Services, LLC 2015 Long-Term Incentive Plan (as amended from time to
time, and including any successor plan thereto, the "2015 LTIP"), and any other
long-term incentive plan of the Company (the 2009 LTIP, the 2014 LTIP, the 2012
LTIP, the 2015 LTIP and any other long-term incentive plan of the Company are,
collectively, the "LTIPs") shall immediately become vested and exercisable in
full and/or all restrictions on such awards shall lapse (for avoidance of doubt,
this provision shall supersede any provision to the contrary contained in any
award agreement or program); and
 
(f) Subject to Section 14 of this Agreement, all performance-based equity awards
granted to Employee by the Company under the LTIPs shall remain outstanding and
shall be earned, if at all, based on actual performance through the end of the
performance period






19

--------------------------------------------------------------------------------




as if Employee's employment had not been terminated (for avoidance of doubt,
this provision shall supersede any provision to the contrary contained in any
award agreement or program).
 
The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in addition to any payments and/or
benefits to which the Employee would otherwise be entitled under the EQT
Corporation Severance Pay Plan (as amended from time to time).  The Company's
obligation to provide the payments and benefits under this Section 3 shall be
contingent upon the following:
 
(a) Employee's execution of a release of claims in a form acceptable to the
Company; and
 
(b) Employee's compliance with his/her obligations hereunder, including, but not
limited to, Employee's obligations set forth in Sections 1 and 2 (the
"Restrictive Covenants").
 
Solely for purposes of this Agreement, "Cause" as a reason for the Employee's
termination of employment shall mean: (i) Employee's conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties; (ii) Employee's willful and repeated failures to substantially perform
assigned duties; or (iii) Employee's violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company.  If the Company terminates Employee's
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than 30 days after such
termination.
 
Solely for purposes of this Agreement, "Good Reason" shall mean Employee's
resignation within 90 days after: (i) a reduction in Employee's base salary of
10% or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in Employee's annual short-term bonus target of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (iii) a significant diminution in Employee's job responsibilities,
duties or authority; (iv) a change in the geographic location of Employee's
primary reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement.  A
termination by Employee shall not constitute termination for Good Reason unless
Employee first delivers to the General Counsel of the Company written notice:
(i) stating that Employee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event).  The Company
shall have a reasonable period of time (not less than 30 days after receipt of
Employee's written notice that Employee is resigning for Good Reason) to take
action to correct, rescind or substantially reverse the occurrence supporting
termination for Good Reason as identified by Employee.  Failure by the Company
to act or respond to the written notice shall not be deemed to be an admission
that Good Reason exists.
 






20

--------------------------------------------------------------------------------




4.    Severability and Modification of Covenants.  Employee acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects.  The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law.  Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. 
Should any part or provision of any of the Restrictive Covenants be held
invalid, void, or unenforceable, such invalidity, voidness, or unenforceability
shall not render invalid, void, or unenforceable any other part or provision of
this Agreement or such Restrictive Covenant.  If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company's
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Agreement shall
be valid and enforceable.
 
5.    Reasonable and Necessary Agreement.  The Employee acknowledges and agrees
that:  (i) this Agreement is necessary for the protection of the legitimate
business interests of the Company; (ii) the restrictions contained in this
Agreement are reasonable; (iii) the Employee has no intention of competing with
the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee's dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.
 
6.    Injunctive Relief and Attorneys' Fees.  The Employee stipulates and agrees
that any breach of the Restrictive Covenants by the Employee will result in
immediate and irreparable harm to the Company, the amount of which will be
extremely difficult to ascertain, and that the Company could not be reasonably
or adequately compensated by damages in an action at law.  For these reasons,
the Company shall have the right, without the need to post bond or prove actual
damages, to obtain such preliminary, temporary or permanent injunctions, orders
or decrees as may be necessary to protect the Company against, or on account of,
any breach by the Employee of the Restrictive Covenants.  In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, the duration of any violation of Section 1 shall be added to the
applicable restricted period specified in Section 1.  Employee understands and
agrees that, if the parties become involved in a lawsuit regarding the
enforcement of the Restrictive Covenants and if the Company prevails in such
legal action, the Company will be entitled, in addition to any other remedy, to
recover from Employee its reasonable costs and attorneys' fees incurred in
enforcing such covenants.  The Company's ability to enforce its rights under the
Restrictive Covenants or applicable law against Employee shall not be impaired
in any way by the existence of a claim or cause of action on the part of
Employee based on, or arising out of, this Agreement or any other event or
transaction arising out of the employment relationship.
 
7.    Binding Agreement.  This Agreement (including the Restrictive Covenants)
shall be binding upon and inure to the benefit of the successors and assigns of
the Company.






21

--------------------------------------------------------------------------------




 
8.    Employment at Will.  Employee shall be employed at-will and for no
definite term.  This means that either party may terminate the employment
relationship at any time for any or no reason.
 
9.    Executive Alternative Work Arrangement Employment Status.  As part of the
Original Agreement, Employee elected to participate in the "Executive
Alternative Work Arrangement" program upon Employee's voluntary discontinuance
of full-time status.  The Executive Alternative Work Arrangement classification
will be automatically assigned to Employee if and when Employee incurs a
termination of employment that meets each of the following conditions (an
"Eligible Termination"): (a) Employee's employment is terminated by the Company
for any reason other than Cause or Employee gives the Company (delivered to the
Vice President and Chief Human Resources Officer) at least 90 days' advance
written notice of Employee's intention to discontinue employment, (b) Employee
is a board-designated executive officer in good standing with EQT Corporation as
of the time of his/her termination of employment, and (c) Employee's employment
shall not have been terminated by Employee for Good Reason.  The terms and
conditions of Employee's Executive Alternative Work Arrangement, which were set
forth in an Executive Alternative Work Arrangement Employment Agreement attached
as Exhibit A to the Original Agreement, are being revised and updated currently
herewith, and are set forth in the form of Executive Alternative Work
Arrangement Employment Agreement attached as Exhibit A to this Agreement. 
Employee agrees to execute an Executive Alternative Work Arrangement Employment
Agreement, in a form substantially similar to the one attached hereto as
Exhibit A, within 90 days prior to Employee's relinquishment of full-time
status, which agreement will become effective automatically on the day following
Employee's Eligible Termination.  Without limiting the foregoing, Employee
agrees that he/she will not be eligible for the Executive Alternative Work
Arrangement, including the post-employment benefits described therein if
Employee's termination of employment is not an Eligible Termination.
 
10.    Applicable Law; Exclusive Forum Selection; Consent to Jurisdiction.  The
Company and Employee agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles.  Except
to the extent that a dispute is required to be submitted to arbitration as set
forth in Section 11 below, Employee agrees that the exclusive forum for any
action to enforce this Agreement, as well as any action relating to or arising
out of this Agreement, shall be the state courts of Allegheny County,
Pennsylvania or the United States District Court for the Western District of
Pennsylvania, Pittsburgh Division.  With respect to any such court action,
Employee hereby (a) irrevocably submits to the personal jurisdiction of such
courts; (b) consents to service of process; (c) consents to venue; and
(d) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue. 
Both parties hereto further agree that such courts are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.
 






22

--------------------------------------------------------------------------------




11.    Agreement to Arbitrate.  Employee and the Company agree that any
controversy, claim, or dispute between Employee and the Company arising out of
or relating to this Agreement or the breach thereof, or arising out of any
matter relating to the Employee's employment with the Company or the termination
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association ("AAA"),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.  The arbitration shall be governed by the
Federal Arbitration Act, shall be held in Pittsburgh, Pennsylvania, and shall be
conducted before a panel of three (3) arbitrators (the "Arbitration Panel"). 
The Company and Employee shall each select one arbitrator from the AAA National
Panel of Commercial Arbitrators (the "Commercial Panel"), and the AAA shall
select a third arbitrator from the Commercial Panel.  The Arbitration Panel
shall render a reasoned opinion in writing in support of its decision.  Any
award rendered by the Arbitration Panel shall be final, binding, and
confidential as between the parties.  Notwithstanding this agreement to
arbitrate, in the event that Employee breaches or threatens to breach any of
Employee's obligations under the Restrictive Covenants, the Company shall have
the right to file an action in one of the courts specified in Section 10 above
seeking temporary, preliminary or permanent injunctive relief to enforce
Employee's obligations under the Restrictive Covenants.


12.    Notification of Subsequent Employment. Employee shall upon termination of
his/her employment with the Company, as soon as practicable and for the length
of the non-competition period described in Section 1 above, notify the Company:
(i) of the name, address and nature of the business of his/her new employer;
(ii) if self-employed, of the name, address and nature of his/her new business;
(iii) that he/she has not yet secured new employment; and (iv) each time his/her
employment status changes.  In addition, Employee shall notify any prospective
employer that this Agreement exists and shall provide a copy of this Agreement
to the prospective employer prior to beginning employment with that prospective
employer.  Any notice provided under this Section 12 (or otherwise under this
Agreement) shall be in writing directed to the General Counsel, EQT Corporation,
625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222-3111.
 
13.    Mandatory Reduction of Payments in Certain Events.
 
(a) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as "Payments")
would, if paid, be subject to the excise tax (the "Excise Tax") imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code"),
then, prior to the making of any Payments to the Employee, a calculation shall
be made comparing (i) the net after-tax benefit to the Employee of the Payments
after payment by the Employee of the Excise Tax, to (ii) the net after-tax
benefit to the Employee if the Payments had been limited to the extent necessary
to avoid being subject to the Excise Tax.  If the amount calculated under
(i) above is less than the amount calculated under (ii) above, then the Payments
shall be limited to the extent necessary to avoid being subject to the Excise
Tax (the "Reduced Amount").  The






23

--------------------------------------------------------------------------------




reduction of the Payments due hereunder, if applicable, shall be made by first
reducing cash Payments and then, to the extent necessary, reducing those
Payments having the next highest ratio of Parachute Value to actual present
value of such Payments as of the date of the change in control transaction, as
determined by the Determination Firm (as defined in Section 13(b) below).  For
purposes of this Section 13, present value shall be determined in accordance
with Section 280G(d)(4) of the Code.  For purposes of this Section 13, the
"Parachute Value" of a Payment means the present value as of the date of the
change in control transaction of the portion of such Payment that constitutes a
"parachute payment" under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.
 
(b) All determinations required to be made under this Section 13, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Employee (the "Determination Firm") which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days after the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company.  All fees
and expenses of the Determination Firm shall be borne solely by the Company. 
Any determination by the Determination Firm shall be binding upon the Company
and the Employee.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments which the Employee
was entitled to, but did not receive pursuant to Section 13(a), could have been
made without the imposition of the Excise Tax ("Underpayment"), consistent with
the calculations required to be made hereunder.  In such event, the
Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Employee but no later than March 15 of the year after the
year in which the Underpayment is determined to exist, which is when the legally
binding right to such Underpayment arises.
 
(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 13 shall be
of no further force or effect.
 
14.    Internal Revenue Code Section 409A.
 
(a) General.  This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder. Nevertheless, the tax treatment of the
benefits provided under the Agreement is not warranted or guaranteed.  Neither
the Company, nor its directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by
Employee as a result of the application of Section 409A of the Code.






24

--------------------------------------------------------------------------------




 
(b) Separation from Service.  For purposes of the Agreement, the term
"termination," when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a "separation from service" as
such term is used in Section 409A of the Code.
 
(c) Six-Month Delay in Certain Circumstances.  Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
non-exempt "deferred compensation" for purposes of Section 409A of the Code
("Non-Exempt Deferred Compensation") would otherwise be payable or distributable
under this Agreement by reason of Employee's separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):
 
(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee's separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee's separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee's
death) (in either case, the "Required Delay Period"); and


(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
 
For purposes of this Agreement, the term "Specified Employee" has the meaning
given such term in Code Section 409A and the final regulations thereunder.
 
(d) Timing of Release of Claims.  Whenever in this Agreement a payment or
benefit is conditioned on Employee's execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination; failing which such payment or
benefit shall be forfeited.  If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one calendar year and
ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the first such calendar year.  In other words, Employee is not
permitted to influence the calendar year of payment based on the timing of
his/her signing of the release.
 
15.    Entire Agreement.  This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements (including the Original Agreement and the Change of Control
Agreement) and understandings, oral or written.  This Agreement may not be
changed, amended, or modified, except by a written instrument signed by the
parties; provided, however, that the Company may amend this Agreement from time
to time without Employee's consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including






25

--------------------------------------------------------------------------------




regulations and interpretations thereunder, which amendments may result in a
reduction of benefits provided hereunder and/or other unfavorable changes to
Employee.
 
(Signatures on following page)






26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.
 
EQT CORPORATION
 
EMPLOYEE
 
 
 
 
By:
/s/ Lewis B. Gardner
 
/s/ Charlene Petrelli
 
 
 
Charlene Petrelli
Name:
Lewis B. Gardner
 
 
 
 
 
 
Title:
General Counsel & Vice President External Affairs
 
 







27

--------------------------------------------------------------------------------




EXHIBIT A
 
EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT
 
This is an Executive Alternative Work Arrangement Employment Agreement
("Agreement") entered into between EQT Corporation (together with its
subsidiaries, "EQT" or the "Company") and Charlene Petrelli ("Employee").
 
WHEREAS, Employee is an executive officer of EQT who desires to relinquish that
status and discontinue full-time employment with EQT but continue employment
with EQT on a part-time basis; and
 
WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least 100 (but no more than 400) hours per year; and
 
WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;
 
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:
 
1.    The term of this Agreement is for the one-year period commencing on the
day after Employee's full-time status with EQT ceases.  During that period,
Employee will hold the position of an Executive Alternative Work Arrangement
employee of EQT.  Employee's status as Executive Alternative Work Arrangement
(and this one-year Agreement) will automatically renew annually unless either
party terminates this Agreement by written notice to the other not less than 30
days prior to the renewal date.  The automatic annual renewals of this Agreement
will cease, however, at the end of five years of Executive Alternative Work
Arrangement employment status.
 
2.    During each one-year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to EQT.  During each one-year period, Employee will also make
himself/herself available for up to 300 additional hours of service upon request
from the Company.  All such hours of service will occur during the Company's
regularly scheduled business hours (unless otherwise agreed by the parties), and
no more than fifty (50) hours will be scheduled per month (unless otherwise
agreed by the parties).
 
3.    Employee shall be paid an hourly rate for Employee's actual services
provided under this Agreement.  The hourly rate shall be Employee's annual base
salary in effect immediately prior to Employee's change in employee
classification to Executive Alternative Work Arrangement employment status
divided by 2080.  Employee shall submit monthly time sheets in a form agreed
upon by the parties, and Employee will be paid on regularly scheduled






28

--------------------------------------------------------------------------------




payroll dates in accordance with the Company's standard payroll practices
following submission of his/her time sheets.  Notwithstanding the foregoing, in
the event that during any one-year period in Executive Alternative Work
Arrangement employment status, EQT requests Employee to provide less than 100
hours of service, EQT shall pay Employee for a minimum of 100 hours of service
(regardless of the actual number of hours of service), with any remaining amount
owed payable on the next regularly scheduled payroll date following the end of
the applicable one-year period.  If either party terminates the Executive
Alternative Work Arrangement prior to the fifth anniversary hereof, no
additional compensation will be paid to Employee pursuant to this Section 3.
 
4.    Employee shall be eligible to continue to participate in the group medical
(including prescription drug), dental and vision programs in which Employee
participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time-to-time), but Employee will be required to pay 100% of the Company's
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates - both the employee portion and the employer portion - as adjusted
year-to-year) for participation in such group insurance programs.  If Employee
completes five years of Executive Alternative Work Arrangement employment status
or if the Company terminates the Executive Alternative Work Arrangement prior to
the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
Employee will be allowed to participate in such group insurance programs at 102%
of the then-applicable full active employee premium rates (both the employee
portion and the employer portion) until the earlier of:  (i) Employee becomes
eligible to receive Medicare benefits and (ii) Employee reaches age 70, even
though Employee is no longer employed by EQT.  Employee acknowledges that, to
the extent, if at all, the Company's cost to include Employee in the group
insurance programs pursuant to this paragraph exceeds the cost paid by the
Employee, the benefits provided hereunder may result in taxable income to the
Employee.  All amounts required to be paid by Employee pursuant to this
paragraph shall be due not later than 30 days after written notice thereof is
sent by the Company.  Company may terminate the benefits provided under this
Agreement upon 30 days written notice of any failure by Employee to timely
perform his/her payment obligation hereunder, unless such failure is earlier
cured.
 
5.    During the term of this Agreement, Employee will continue to receive
service credit for purposes of calculating the value of the Medical Spending
Account.
 
6.    Employee shall not be eligible to participate in the Company's life
insurance and disability insurance programs, 401(k) Plan, ESPP, or any other
retirement or welfare benefit programs or perquisites of the Company.  Likewise,
Employee shall not receive any paid vacation, paid holidays or car allowance.
 
7.    Employee is not eligible to receive bonus payments under any short-term
incentive plans of EQT, and is not eligible to receive any new grants under
EQT's long-term incentive plans, programs or arrangements.








29

--------------------------------------------------------------------------------




8.    Effective not later than the commencement of this Executive Alternative
Work Arrangement, Employee shall be deemed to have retired for purposes of
measuring vesting and/or post-termination exercise periods of all forms of long
term incentive awards.  The timing of any payments for such awards will be as
provided in the underlying plans, programs or arrangements and is subject to any
required six-month delay in payment if Employee is a "specified employee" under
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") at
the time of Employee's separation from service, with respect to payments made by
reason of Employee's separation from service.  Nothing in this paragraph 8, or
in paragraph 7, shall prevent (a) the continued vesting of previously granted
long-term incentive awards to the extent the award agreement therefore expressly
contemplates continued vesting while the recipient serves as a member of the
Board of Directors of the Company or an affiliate or (b) grants of non-employee
director awards to an individual solely because such individual serves on the
Board of Directors of the Company or an affiliate.  Notwithstanding anything
contained herein to the contrary, any special vesting and/or payment provisions
applicable to Employee's long-term incentive awards pursuant to that certain
Amended and Restated Confidentiality, Non-Solicitation and Non-Competition
Agreement between EQT and Employee dated July 29, 2015 (as amended from time to
time, the "Non-Competition Agreement") shall apply and be given effect.
 
9.    The Company shall either pay on behalf of Employee or reimburse Employee
for the cost of (i) monthly dues for one country club and one dining club (such
clubs to be approved by the Company's Chief Executive Officer), and
(ii) executive level physicals (currently "gold" level) and related health and
wellness services for Employee and Employee's spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof in accordance with and on the dates specified in the
Company's policies; provided, however, that no such payments or reimbursements
shall be made until the first day following the six-month anniversary of
Employee's separation from service if Employee is a specified employee at the
time of separation from service, all within the meaning of Section 409A of the
Code; provided, further, that to the extent reimbursed or paid, all
reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee's taxable year
following the taxable year in which the expense was incurred.  The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of reimbursable expenses in a different taxable year, and
such payments or reimbursement shall not be subject to liquidation or exchange
for another benefit.
 
10.    Employee shall continue to have mobile telephone service and reasonable
access to the Company's Help Desk during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee's
separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.






30

--------------------------------------------------------------------------------




 
11.    Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof, in amount not to exceed $15,000 per
calendar year, to be paid directly by the Company in accordance with and on the
dates specified in the Company's policies; provided, however, that no such
payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee's separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee's taxable year following the taxable year in which the expense was
incurred.  The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.
 
12.    During the term of this Agreement, Employee shall maintain an ownership
level of Company stock equal to not less than one-half of the value last
required as a full-time Employee.  In the event that at any time during the term
of this Agreement Employee does not maintain the required ownership level,
Employee shall promptly notify the Company and increase his or her ownership to
at least the required level.  Any failure of Employee to maintain at least the
required ownership level for more than three months during the term of this
Agreement shall constitute and be deemed to be an immediate termination by
Employee of his or her Executive Alternative Work Arrangement.
 
13.    This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status.  Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.
 
14.    Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.
 
15.    Non-Competition and Non-Solicitation.  The covenants as to
non-competition and non-solicitation contained in Section 1, and as to
notification of subsequent employment in Section 12, in each case of the
Non-Competition Agreement shall remain in effect throughout Employee's
employment with EQT in Executive Alternative Work Arrangement employment status
and for a period of twenty-four (24) months, in the case of non-competition
covenants; twenty-four (24) months, in the case of non-solicitation covenants
relating to customers and prospective customers; and thirty-six (36) months, in
the case of non-solicitation covenants relating to employees, consultants,
vendors or independent contractors, in each case after the termination of
Employee's employment as an Executive Alternative Work Arrangement employee.  It
is understood and agreed that if Employee's employment as an Executive
Alternative Work Arrangement employee terminates for any reason in the midst of
any one-year






31

--------------------------------------------------------------------------------




term period as provided under this Agreement (including, without limitation, a
termination pursuant to Sections 4, 12 or 17 of this Agreement), the covenants
as to non-competition and non-solicitation contained in the Non-Competition
Agreement shall remain in effect throughout the remainder of that one-year term
and for a period of  twenty-four (24) months, in the case of non-competition
covenants, and thirty-six (36) months, in the case of non-solicitation
covenants, thereafter.
 
16.    Confidential Information and Non-Disclosure.  Employee acknowledges and
agrees that Employee's employment by the Company necessarily involves Employee's
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company.  Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company.  Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company.  Nothing in this
Section 16 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.
 
17.    EQT may terminate this Agreement and Employee's employment at any time
for Cause.  Solely for purposes of this Agreement, "Cause" shall mean:
(i) Employee's conviction of a felony, a crime of moral turpitude or fraud or
Employee having committed fraud, misappropriation or embezzlement in connection
with the performance of his/her duties; (ii) Employee's willful and repeated
failures to substantially perform assigned duties; or (iii) Employee's violation
of any provision of this Agreement or express significant policies of the
Company.  If the Company terminates Employee's employment for Cause, the Company
shall give Employee written notice setting forth the reason for his/her
termination not later than 30 days after such termination.
 
18.    Except as otherwise provided herein, in the event of any controversy,
dispute or claim arising out of, or relating to this Agreement, or the breach
thereof, or arising out of any other matter relating to the Employee's
employment with EQT or the termination of such employment, EQT may seek recourse
for injunctive relief to the courts having jurisdiction thereof and if any
relief other than injunctive relief is sought, EQT and the Employee agree that
such underlying controversy, dispute or claim shall be settled by arbitration
conducted in Pittsburgh, Pennsylvania in accordance with this Section 18 of this
Agreement and the






32

--------------------------------------------------------------------------------




Commercial Arbitration Rules of the American Arbitration Association ("AAA"). 
The matter shall be heard and decided, and awards, if any, rendered by a panel
of three (3) arbitrators (the "Arbitration Panel").  EQT and the Employee shall
each select one arbitrator from the AAA National Panel of Commercial Arbitrators
(the "Commercial Panel") and AAA shall select a third arbitrator from the
Commercial Panel.  Any award rendered by the Arbitration Panel shall be final,
binding and confidential as between the parties hereto and their heirs,
executors, administrators, successors and assigns, and judgment on the award may
be entered by any court having jurisdiction thereof.
 
19.    EQT shall have the authority and the right to deduct or withhold, or
require Employee to remit to EQT, an amount sufficient to satisfy federal,
state, and local taxes (including Employee's FICA obligation) required by law to
be withheld with respect to any payment or benefit provided pursuant to this
Agreement.  The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.
 
20.    It is understood and agreed that upon Employee's discontinuation of
full-time employment and transition to Executive Alternative Work Arrangement
employment status hereunder, Employee has no continuing rights under Section 3
of the Non-Competition Agreement and such section shall have no further force or
effect.
 
21.    The provisions of this Agreement are severable.  To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.
 
22.    This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
 
23.    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without regard to conflict of law
principles.
 
24.    This Agreement supersedes all prior agreements and understandings between
EQT and Employee with respect to the subject matter hereof (oral or written),
including but not limited to Section 3 of the Non-Competition Agreement.  It is
understood and agreed, however, that the covenants as to non-competition,
non-solicitation, confidentiality and nondisclosure contained in Sections 1 and
2 of the Non-Competition Agreement remain in effect as modified herein, along
with the provisions in Sections 4, 5, 6, 7, 8, 11 and 12 of the Non-Competition
Agreement.
 
25.    This Agreement may not be changed, amended, or modified except by a
written instrument signed by both parties, provided that the Company may amend
this Agreement from time to time without Employee's consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and






33

--------------------------------------------------------------------------------




interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to Employee.
 
(Signatures on following page)






34

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
 
EQT CORPORATION
 
EMPLOYEE
 
 
 
 
By:
 
 
 
 
 
 
Name: Charlene Petrelli
 
 
 
 
 
 
Title
 
Date
 
 
 
 
 
 
Date
 
 







35